Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claims 1-10 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US 2005/0267413 A1) in view of Barclay et al. (US 20130218133 A1), and further in view of Togawa (US 20100191223 A1), hereinafter referred to as Wang, Barclay, and Togawa, respectively.

Regarding claim 1, Wang teaches:
An infusion arrangement for administering a medical fluid, comprising: a medical pump apparatus (see FIG. 9, member 210) comprising an elastomeric membrane (see FIG. 9, member 212, “the pump is an elastomeric pump” see claim 8 and [p.0038]) which forms a pump volume for receiving and delivering the medical fluid (“the infusion circuit 210 is connected to and in fluid communication with an infusion device 212 such as a pump” see [p.0058]), wherein the elastomeric membrane (212) is elastically extended in a fill state, filled at least partially with the medical fluid (see FIG. 9), of the pump volume and thereby produces a delivery pressure on the pump volume (see [p.0013]); an infusion line (see FIG. 9, member 230) configured to be operatively connected to the pump volume to form a main fluid channel (see FIG. 9, member 220) for transferring the medical fluid from the pump volume to a patient (see FIG. 9, member 231, [p.0059]);  and a mechanical monitoring device (see FIG. 9, member 240) operatively connected to the infusion line (230) and configured for monitoring the functioning of the pump apparatus (see [p.0061]), the mechanical monitoring device (240) comprising a differential pressure-measuring 


However, Wang does not explicitly disclose a second mechanical measurement member that is operatively connected to the second line portion and deflectable in response to the fluid pressure in the second line portion.  Barclay, in the same field of endeavor, teaches both upstream (110) and downstream (116) mechanical measurement members that may be comprised of “a variety of polymers or elastomers such as TPE, or silicone,” see [p.0037].  Barclay teaches that the fluid pressure within an upstream fluid chamber “presses against the upstream fluid pressure membrane 110,” while the fluid pressure within a downstream fluid chamber “presses against the downstream fluid pressure membrane 116,” see [p.0036].  An upstream pressure sensor (120) and downstream pressure sensor (122) are adapted to interact with the upstream (110) and downstream (116) mechanical measurement members in order to measure a pressure differential between the upstream and downstream fluid chambers.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Wang to incorporate the teachings of MPEP 2143 I.  
Wang discloses a mechanical monitoring device comprising a processing section within the body and an information display on the face of the body, which would be placed between the first and second mechanical measurement members (when combined with secondary reference, Barclay) and hydraulically coupled thereto, as described above.  The processing section and electronic display are accessible via conduit from the sensing devices in order to measure the flow rate of the infusion liquid as it is dispensed to the patient, as shown in FIG. 11.  However, Wang does not explicitly disclose a fluid chamber positioned between and hydraulically coupled to the first mechanical measurement member and the second mechanical measurement member.  Togawa, in the same field of endeavor, teaches a fluid chamber (see FIG. 2, member 10) hydraulically connected to a main channel (see FIG. 2) that is used to measure a variation of the flow rate of the medical solution (“The scale 16 can be used to measure the amount of movement of the marker 11 [within the medical-solution reservoir 10] so that the variation in the flow rate of the medical solution is known” see [p.0037]).
MPEP 2143 I.  As combined as the fluid flows through Togawa to indicate the flow rate this would be incorporated into the circuit in a position between the upstream and downstream sensing.  The sensors as taught by Wang and Barclay remain in place to control device operation.

Regarding claim 2, Wang teaches (see FIG. 9):
The infusion arrangement according to claim 1, wherein the mechanical monitoring device (240) has a bypass channel (222, 232) which is operatively connected at one end by means of a first channel branch (218), and at the other end by means of a second channel branch (228B), to the main fluid channel (220), in each case in fluid pressure-transmitting fashion see [p.0011], wherein the differential pressure-measuring element (288) is arranged in the bypass channel (222, 223).






Regarding claim 3, the combination of Wang and Barclay teaches:
The infusion arrangement according to claim 1, wherein the first mechanical measurement member and the second mechanical measurement member are deflectable in resiliently elastic fashion.
The combination of Wang and Barclay, as shown above in claim 1, features a first and second mechanical measurement member that are deflectable in resiliently elastic fashion.  Barclay teaches an upstream and downstream fluid pressure membrane that are polymers or elastomers, such as TPE or silicone, see [p.0037].  Thermoplastic elastomers (TPE) and silicone are both well known in the art to have high elasticity, flexibility, and elongation properties.

Regarding claim 4, Wang teaches:
The infusion arrangement according to claim 1, wherein at least one of the first mechanical measurement member and the second mechanical measurement member has a resiliently elastic membrane.
The combination of Wang and Barclay, as shown above in claim 1, features a first and second mechanical measurement member that have resiliently elastic membranes.  Barclay teaches an upstream and downstream fluid pressure membrane that are polymers or elastomers, such as TPE or silicone, see [p.0037].  Thermoplastic elastomers (TPE) and silicone are both well known in the art to have high elasticity, flexibility, and elongation properties.


Regarding claim 5, Wang teaches (see FIG. 9):
The infusion arrangement according to claim 1, wherein the mechanical monitoring device (240) has an indicator element which is operatively connected to the differential pressure-measuring element (288) and which is configured for indicating the delivery rate in a manner dependent on the differential pressure, see [p.0061].
Wang teaches a display that is operatively connected to the differential pressure-measuring element and which is configured for indicating the delivery rate in a manner dependent on the differential pressure.  Togawa, as described above in claim 1, teaches a fluid filled chamber (10) hydraulically connected to a main channel (see FIG. 2) that is used to measure a variation of the flow rate of the medical solution.  Togawa further teaches a marker (see FIG. 3, member 11) that is used to keep track of the amount of movement or condition of movement of the flow rate, see [p.0036].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined device of Wang and X to incorporate the teachings of Togawa by substituting the electronic display of Wang with a fluid-filled fluid chamber (Togawa: 10) and an indicator element (Togawa: 11) in order to notify the user of the fluid flow rate, since it has been held that a simple substitution of one known element (an electronic display) for another known element (fluid filled chamber with fluid indicator element) to obtain predictable results (keep track of the fluid flow rate) supports a conclusion of obviousness. MPEP 2143 I.  

Regarding claims 6 and 7, Wang discloses the claimed invention substantially as claimed, as set forth above in claim 5.  However, Wang does not disclose the mechanical monitoring device (240) having at least one fluid-filled fluid chamber, wherein the indicator element is arranged in the fluid chamber so as to be movable in a floating manner, and wherein the indicator element in the form of a float or of a dyed oil drop.  As discussed above in claim 1, the combination of Wang, X, and Togawa teaches a fluid-filled fluid chamber instead of a processer and electronic display taught by Wang alone.  Togawa further teaches (see FIG. 4) a medical-solution reservoir or “fluid-filled fluid chamber” (10) that contains a marker or “indicator element” (11) that is arranged inside the reservoir so as to be movable in a floating manner, see [p.0034-0035].  Togawa also teaches (see FIG. 4) an indicator element (11) in the form of a float or dyed oil drop (32), (“a driving liquid 30 itself can be made to contain a dye and changed in the position of the tip portion of the driving liquid 30 can be checked to know the variation in the flow rate of the medical solution.  In FIG. 4, to prevent the mixing of the driving liquid 30 and the medical solution 21, oil 32 is filled therebetween.” see [p.0039]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination or Wang and X to incorporate the teachings of Togawa by substituting the fluid-filled fluid chamber (Togawa: 10) and indicator element (Togawa: 11) in the form of a float or dyed oil drop (Togawa: 32) with the electronic display of Wang in order to use the indicator element to notify the user of the fluid flow rate, since it has been held that a simple substitution of one known element (an electronic display) for another known element (fluid filled chamber with a fluid MPEP 2143 I.

Regarding claim 8, Wang teaches (see FIG. 9):
The infusion arrangement according to claim 2, wherein the mechanical monitoring device (240) has a first fluid-throttling element (224) arranged in the main fluid channel (220) between the first channel branch (218) and the second channel branch (228B), see [p.0059].

Regarding claim 9, Wang teaches (see FIG. 9):
The infusion arrangement according to claim 8, wherein a second fluid-throttling element (224’) is arranged in the main fluid channel (220) downstream of the second channel branch (228B), see [p.0059].

Regarding claim 10, Wang teaches (see FIG. 1):
The infusion arrangement according to claim 9, wherein the first fluid-throttling element (224) has a throttling action which is lower in comparison with the second fluid-throttling element (224’).
The Examiner notes that in the first embodiment of the invention, Wang teaches (“immediately downstream of the first restrictor 16 at the flow restrictor outlet 20 the pressure is equal to about 4 psig.  Downstream of the flow restrictor 16’ the pressure will be slightly greater than a patient’s vein pressure, which is about 0.04-0.1 psig” see [p.0054]).  A restrictor’s downstream static pressure and throttle action are inversely 
While Wang does not expressly disclose the throttling action of the restrictor 224’ for the embodiment of FIG. 9, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to cause the device of Wang to have a first fluid-throttling element with a throttling action that is lower than a second fluid-throttling element in order to lower the static pressure of the fluid to a patient’s vein pressure, see [p.0054].

Conclusion
Applicant's amendment necessitated the new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on 571-272-4965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/EMILY J BECKER/Examiner, Art Unit 3783                                                                                                                                                                                                        /EMILY L SCHMIDT/Primary Examiner, Art Unit 3783